Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.862 Filed 07/01/20 Page 1 of 12

| Page 1
216 CR-2029/- cos
Wir TED A TES DISTRICT CourT Vv :
ASTERM VISTICT OF /IICYTGAW
SOUTHERN Divison 2A)

UMITED STATES CF AMERICA,
Mlaintige,

CRIM 0. (6 -Cr-2O2F | :
HOM, NAWCY CLQLIIUMDS

KB
—D-1ISSAC JAMES HARGROVE,
a

T Ssuc J Hargrove 5 Emergency

Moten for Compassionat € Relegdsé,_

COVID-19% devastation 1s unrelenting at
the Bureau of feison (Bor) The ta fe theo?
lates wits.n rhe BOP urc Greater tharr
17 the generak Public, |

COVLD -19 1's ann acute respiratory fysease
that could lead £6 respiratory farlare und
7 OM y ts
death.
| Over five thousand feleral 119/29 AbES (Sev)
have Cer tracted the (Mire 35 arid ut Leask 60 have.
hed Spon Complitatjons Adve to COVED -14
| The Virus Continues to Sweep through the
BoP and ths puts my ‘Life’ dt Risk. >
Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.863 Filed 07/01/20 Page 2 of 12

Page 2
2016 CR~262qG/-00/

TF have ert losed impact fecords of ry Prem
(ex stiag rredical Cond otions, they put re
' at a parHeular Ligh risk. Lf IT was
te Contract the Virus «#4 could he
lead by for 77e€.

| TI under Stand the CONnY20gS S079 FE
felease Stordacol Tp Deco ber LOLS,
the First Step Net twrrertbed NG U.6-C.
3582 (I OC) permits Sententing

, Judges to Consider @ Ae fe7se /{otion
‘or recluc #10n of Sentince based on
€xtrooradinary and (Compelling regsons

Is
Ufter the befendant hub fally eihavst

ed all adhriinsstrapfve VI9ATS far lure of

tAe BOP to bring a ypnotiorv7 Crt sry —

behalf or the lapse of 20 days fro

the receipt of Such a reguest by the

Wardle at the facdily Lamin,

| Whichever (3 e@arler.

| Since passage of the First Step Act

, Courts recog 2e We x4 raordi nar and

OC ompelling laSo ns 117 Several Cirtum Spares,

| This (s relevant (77 ny Case | pecause The
ROP faces ct rapidly CSA lakeing Crisis
pecavie of COVID-14 and th dving So ~4
Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.864 Filed 07/01/20 Page 3 of 12

Fage 3

2:14 CR-202G/-oo/

FeColonize Such Aevasrating CASTS
a growing L'st of Court S ackrrow/e GE

| both thak ar (nmate wrth pre- EX SH11G
healt Cora #1015. 18 rendered very
Yirlner able. to Severe Or lead ly

Complication from CoVID-19 Gud

: thitt (4 08 aa ext raoroliriary Sr tua tior7

y
>
i

saw eR FE pnmmUMet AE cere aS ae eee

lwarrarn tiny felease under 353.2 CHAI ')
f or Conypa Stone Felease.

You can get in Contact with my ¢
Si Sfer-5 eta Velma Jackson (3/3 723-6040
M327 (darlowe St Detrot (Nehigar 48227
or Eflen Turner (313) 424-F 3726 G22 7
Lauer St. Detrott, Michigar] U$226
ZT can Stay (7 either residence

To Days Date : Vb-23-20

Pepeadaat —
cleat fo. Z eG |
oe 034 oe
Federal Correction Lnstituhion —
Hazelton

PU. Box 5600
Gruceton (1:tls,

WV. 26525

S

 
 

Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.865 Filed 07/01/20 Page 4 of 12

Page Y
Z6l6 CR-20291- 00]

|
i

Becavse of the Currear World Far deri ¢ Caused

by COVID-19 L @ar forvally reguestiag relief

| 1/7 my Settee i fhe fodrr of fefease fo

pesoence sol pray serve the revraW Le r-

of ny Aime UAAEl hore. Cora fire 0-277 T
where Cord PVOf1 5 are hefrer S tvated to
prevent (rIkecfrord«
Lue to Chronre health problen 5 that
SM suffer from exposure to COVID-(F flaces ae
ata vouch higher tisk of Aevelop ag life
| threafening Cormgl Ca tions, Becavese of
| the Yorvs pratore of Causing re spprratoly
— farlre, if LT were to contract Covip-l%,
along wi7~A ry his tory of ar Aneutys72
ia my ior te ( ascending aortic aneurys77)

at the root of the Gorta was 41.X 5.6L om.,
Chronic Hyperten sor, ;

The lard othoracre Surgery CS berng
fe Schedule. because. of the Paribenic
Caused by CHF, Vt Could fead fo
GS errous Compl catior7s f IT have the

Surgery Ly the POF by AVE. peng
pear Up 460 Carr lead +6 Aosprtal2ator
arid Ol obeath. |
Ever though the BOP has pplemerted
Pleasure s #6 ep Stem the flaw 0 infection
In (tS prst(pieHoas fill Mer ous outbreaks have.
been reported ut Several places (Dehdale
Terminel Islard, Elkton) Fa resirt,
\ oy j
 heller iN Place Policies Aave beers >
Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.866 Filed 07/01/20 Page 5 of 12

fage Ss
2: CR-2029/-cel |

jntrodved where (ra PdqAaFES are. Corekr ned
— fo ther Ces “x Cept for Showers Grek
| [Phone Calls Mer to Fr U5 Painutts out
of their cel/5 S days art week AS 15 S vers liven
for tamates whe are pushed and placed
OF Solitary Conf ne rent,
The Prolonged Cot fin <eraezt (aside
the housing Us fF alor rth the fror Qui
Hratiorr has lect fo an Condrtion that

's not Safe for me with fNultiple

redial Contiton.

The Vilnerabr tity of Plisen <Mperr eneing
—ynass Cut breaks of COYVID-~14 15 a real
threat eve fo overcrowding, $e0Gl/
Shared SPACES (Ce) Leck of pr oper

Aygrene ar inability 46 Property
(rnyplenterté F-€ C2 27€ 19 eof guilelige’s
feorne Confer em ve//1 Gh owe fer
Great ef Corrtrof Over fo aching S001 al
Aistanc (ng, etter hyg ene and lace
mein an envitrment that ¢(s  hbeller
Surfed fot pre to have the Surgery
and Heal .

Thank fo ut
State of Michigan
Department of Corrections

“Committed to Protect, Dedicaté iS Sit
: °° $000.38"
Grandview Plaza Be 1G
P.O. Box 30003

Lansing, Michigan 48909

TSMC HORGRONE |

FEPECAL eckkeeTicn IN srITH TION- ” MAEITEN
PO, BCX BOC

Bika oe MILLS, WY 26.42%

ICTO-FE CEREER, fUbs of Dy fa pot Da phere glee pel DDE Pog Gp pEppeecstectep[Eppelp PE

Ailey sont

 
 

STATE OF MICHIGAN

DEPARTMENT OF CORRECTIONS

PAROLE BOARD ORDER FOR DISCHARGE FROM SENTENCE

HARGROVE, ISAAC JAMES, III

 

229764 41
OFFENDER NAME MDOC DISCHARGE
NUMBER TYPE CODE

June 8, 2018
PAROLE EXPIRATION DATE

BY MW chosS © Compr

Chairperson Michigan Parole Board

 

LOCATION CASE LOAD DATE DELIVERED PAROLE OFFICER

UTION: Parolee; Central Office Records Section; Parole Agent
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.869 Filed 07/01/20 Page 8 of 12

Bureas +f Prisons
k:ecltn Services
Madical Duty Status

 

 

 

 

 

 

 

 

 

Reg #: 54584-039 lninate Name: HARGROVE, ISAAC JAMES
Housing Status
— confined to the living quartars e, ~ept __meals __pillline treatments Exp. Date: _
__ on complete bed rest: __ bathroom privileges only Exp. Date: a
X_ cell: Xcell on first floor Single cell _X lower bunk _airborne infection isolation Exp. Date: — 83/30 "2020
X_ other: Please bouse inmate in handicap cell if available _ Exp. Date _ Us/90/2026
Physical Limita:ica/Restriction
__. all spozts Exp Daly:
—_ wsier“ifing: upper body __lower body Exp. Vate:
__ Curdiuvascular exercise: __funning __ jogging __walking __ softball "xp. Date:
football __ basketball —_ handiall __ Stationary equipn or.¢
2. other: -Left knee brace, Soft shoes. Exp. Date:
-Right foot AFO brace

May have the following equipment in his / her possessio:1:
Equipment S'ot Dae End Date Return Date
Orthotics 09, 1U/2019

Right AFO (please dispense)
Wheelchair 10/24/2018

Right foot drop aiid Seg unuaiive VwianYyes i left nie =

replaced we 9/28/18
Brace - back 08/24/2018
Shoe inserts 08/24/2018
Compression garment - leg 08/24/2018

thigh high
Cane 01/18/2018
Medical Shoes 09/06/2017
Brace - knee . 09/06/2017

hinged knee t ac-;
Personal Adzuve Equipment 09/06/2017

FAO for aropped foot
Work Rectriction / Limitation:
Cleared ior Food Service: Yes
Restriction Expiration Date
sedentary Work Only
No Climbing
No Ladders

No Squatting
No Prolonged Standing
No Upper Bunk

Comments: **MED HOLD for upcoming appointme:..’*
Generated 02/20/2020 12:31 by Dixon, Shawna CPhT B.re...  £ Ssisons - HAZ Page 1 of2
 

Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.870 Filed 07/01/20 Page 9 of 12

 

Reg #: 54584-039 Inmate Wa: ie" HARGROVE, ISAAC JAMES

Inmate has an aortic aneurys:n ' “own sequard syndrome, and severe knee arthritis. He is wheelchair
bound, however, health «vices oes recommend that the inmate be as physically active as he can
tolerate without significars: snc: iness of breath and/or pain.

 

Hal! Du3siin NREMT-P 01/13/2020
Health Services Staff Date
inmate Name: HARG?0<, ISAAC JAMES Reg #: 54584-039 Quarters: M03

 

ALL EXPIRATION "ATES ARE AT 24:00

Generated 02/20/2020 12:31 by Dixon, Shawna CPhT E.-e.. ‘Prisons - HAZ Page 2 of 2

 

 
Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.871 Filed 07/01/20 Page 10 of 12
y Aw

RIS - WARDEN REPONSE TO INMATE

INMATE: Hargrove, Isaac
REGISTER NUMBER: 54584-039
FCI

This is in response to your request for Reduction in Sentence
(RIS) -Debilitated Medical Condition.

Current criteria for an RIS based on Debilitated Medical
Condition require that an inmate have an incurable and
progressive illness or have suffered a debilitating injury from
which they will not recover. Additionally, they may be limited
in self-care and confined to a bed or chair 50% of waking hours.

Your medical provider revealed you do not meet the medical
criteria of debilitated. You do not suffer from a progressive
illness that has affected your ability to self-care and you are
not confined to a bed or chair 50% of waking hours. You also have
an active detainer and your RIS until it is resolved. As such,
your request is denied.

If you are not satisfied with this decision, you may appeal

utilizing the Administrative Remedy Process within 20 days of
receiving this notice.

Zier fo camel (lio [aso

«| P. Addms~ — Date
SS |9o .
K’ Reece

Warden
 

 

Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.872 Filed 07/01/20 Page 11 of 12

UNITED STATES JESTRICT COURT
@ EASTERW Dxsttcl OF MECHIGAY
SOUTHERW DLVE ST OM

a MLb CR-2024/-00/
7o Whom if [Way Concern,

t, LSMAC 7 Hargrove tl TL

1S wrefeng Q petition to the Courts
Meediag Counsel (Appointed Lawyer)
on my behave for the 70f(07 07
Compassionate felease that L mailed in
Hq Last week.

Thar A Kon
tanec fn Payne. LTT
Dake: of 30/20

LT sqGac James Hargrove ELT
REG. 754594039
Federal C. orrection Institutor -Hazelfon
PO.ROX 5000
Bruceton (UtLs,
WV 26525
e ( Please Send me Receipt that you gat '?)
this Letter

—_

 
      

Tsang, James Hargroe-Ale

 

R EG. 5 YS$4O3G BPP Sey pe toy
Federal Correction Z. nsttutror-Hazeltor?
PO.Box 5009 Ol WIRROPO PMAL
Bruceton Miffs, ” | é @
WV 26525 é 7 |v"
yu Ly "NI
Ye 7$ 5 &
UNITED STATESKESERIYYY COURT
EASTERW DLSTLOT BE AN
RV yy VIST ov”
ATT: US CLERK OFFICE
yy Be a Detrot MZ. 49226) |
- 5 a 4 3 Ante en My Hy HU ht iil [SM Teej] | .

pete

*
a

Pad

“s
my my
B

 

a ‘eh See

Case 2:16-cr-20291-NGE-EAS ECF No. 39, PagelD.873 Filed 07/01/20 Page

 
